United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4568
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Robisdel Gonzalez-Abreu

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Aberdeen
                                   ____________

                           Submitted: February 12, 2018
                             Filed: November 5, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, MURPHY and COLLOTON, Circuit Judges.*
                             ____________

PER CURIAM.

       Robisdel Gonzalez-Abreu, pursuant to a plea agreement, pleaded guilty to
identify theft, in violation of 18 U.S.C. § 1028(a)(7). The district court sentenced

      *
      Chief Judge Smith and Judge Colloton file this opinion pursuant to 8th Cir.
Rule 47E.
Gonzalez-Abreu to 30 months’ imprisonment. The court did not impose a term of
supervised release. Gonzalez-Abreu appeals his sentence, arguing procedural error
and substantive unreasonableness.

        The case was submitted to our court on February 12, 2018. However, the
Bureau of Prisons website shows that Gonzalez-Abreu was released from federal
custody on July 12, 2018, while this matter was still under advisement. See Find an
Inmate, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/. Because Gonzalez-
Abreu has been discharged from prison and is not under supervision, this appeal is
moot. See United States v. Hill, 889 F.3d 953, 954 (8th Cir. 2018) (holding
defendant’s appeal of sentence was rendered moot by his release from federal
custody); United States v. Aden, 830 F.3d 812, 816 (8th Cir. 2016) (“[The appellant]
was released from custody on April 29, 2016, and this appeal was submitted on May
31, 2016. As such, even if the court abused its discretion, which we would find that
it did not, this issue is moot.”); see also Calderon v. Moore, 518 U.S. 149 (1996) (per
curiam) (when event occurs during pendency of appeal that renders it impossible for
court to grant appellant any effectual relief whatsoever, appeal should be dismissed
as moot).

      Accordingly, we dismiss this appeal as moot.
                     ______________________________




                                         -2-